105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard W. LANGHANS, Appellant,v.Edgar G. BOEDEKER, Successor Trustee;  Eileen Meurer, LoanOfficer;  United States of America;  VeteransAdministration;  Bobbie Brown, Supervisor of VeteransAdministration Loans;  George W. Marvin, Chief of PropertyManagement, Appellees.
No. 96-2157.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 30, 1996.Filed Jan. 3, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Richard W. Langhans appeals from the district court's1 order dismissing his complaint for lack of subject matter jurisdiction, in part, and for failure to state a claim, in part.  As we conclude that the district court correctly applied well-settled principles of law, an opinion would lack precedential value.  The judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri